Title: To Thomas Jefferson from Thomas Hemming, 4 June 1792
From: Hemming, Thomas
To: Jefferson, Thomas



Sir
Alexandria 4 June 1792

Inclosed I beg leave to forward you a letter from my Brother in law Mr. Boyd of Paris, which I should have done myself the honor of presenting you in person, but Mrs. Hemming is very ill and expects hourly to be brought to bed; I hope therefore your Excellency will  not deem my non attendance a want of respect to you, as I shall hold myself in readiness to attend you on the slightest intimation that there is a prospect [of] my presence being necessary or useful; and if your Excellency [can] spare time from your more important concerns to honor me with a line signifying whether this is likely to be the case or not, and acknowledging the receipt of the inclosed letter I shall esteem it a particular favor. I have the honor to be Your Excellency’s Most obedient humble Servant

Thomas Hemming

